NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 09 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

STEVEN DEAN PARKS,                               No. 13-17027

                Plaintiff - Appellant,           D.C. No. 1:11-cv-00999-BAM

 v.
                                                 MEMORANDUM*
O. ONYEJE, M.D.,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                             Submitted August 25, 2015***

Before:         McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Steven Dean Parks appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino v.

Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

      The district court properly concluded that Parks failed to exhaust his

administrative remedies regarding his claim that Dr. Onyeje was deliberately

indifferent to Parks’s valley fever. See Jones v. Bock, 549 U.S. 199, 211 (2007)

(explaining that “unexhausted claims cannot be brought in court”); Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules). Parks does not

challenge the dismissal of his other medical claims on appeal.

      The district court did not abuse its discretion in denying Parks’s motions for

default judgment because Onyeje timely filed a responsive pleading by the

deadline set by the district court. See Eitel v. McCool, 782 F.2d 1470, 1471-72

(9th Cir. 1986) (setting forth the standard of review and factors for determining

whether to enter default judgment under Fed. R. Civ. P. 55).

      The district court did not abuse its discretion in denying Parks’s motions for

sanctions because Parks failed to satisfy the requirements of Fed. R. Civ. P. 11.

See Holgate v. Baldwin, 425 F.3d 671, 675, 677-78 (9th Cir. 2005) (setting forth




                                          2                                    13-17027
the standard of review and requirements for sanctions under Fed. R. Civ. P. 11).

      AFFIRMED.




                                         3                                   13-17027